DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 9 March 2021. 
Claims 1, 2, 9, 11, 12, 15, 16, 17, and 20 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

generating item attribute data based on a plurality of corresponding item attributes of the first plurality of items”. Applicant’s remarks assert that no new matter was added with the amendments, but they fail to identify any support for the identified limitation. Only two paragraphs of the original disclosure reference “item attributes” are and presented here. 
[0085] FIG. 6 is a flowchart of an example method 600 that can be carried out by the digital advertisement identification system 100 of FIG. 1. Beginning at step 602, a computing device, such as digital advertisement computing device 102, obtains item attribute data identifying a plurality of attributes for a plurality of items engaged by each of a plurality of users. For example, the item attribute data may identify, for each user, items that the user viewed or clicked on during a browsing session on a retailer's website. At step 604, a product embedding vector value is determined for each similar attribute of the plurality of attributes of the items associated with each user. The product embedding vector value is determined based on the plurality of attributes for the plurality of items engaged by each user. In some examples, the product embedding vector value is an average value for a particular attribute of the same attribute for the plurality of items engaged by the user.

[0088] FIG. 7 is a flowchart of an example method 700 that can be carried out by the digital advertisement identification system 100 of FIG. 1. At step 702, a computing device, such as digital advertisement computing device 102, obtains campaign data identifying a plurality of items to promote. At step 704, item attribute data identifying a plurality of attributes for each of the plurality of items to promote is obtained. For example, item attribute data may identify a brand, a description, and an identification number of each of the plurality of items identified by the campaign data. At step 706, campaign user data is generated. The campaign user data identifies a campaign user that has purchased the plurality of items to promote.

	Both the identified paragraphs referencing “item attributes” expressly indicate that “item attribute data” is obtained. Neither of these paragraphs describe the system as generating item attribute data. As such, these paragraphs do not appear to support the identified limitations. The remainder of the original disclosure similarly fails to support the identified limitation. Because the originally filed disclosure appears to not support or suggest the identified non-original limitations, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Claims 11 and 16 are similarly rejected.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11, which is representative of claims 1 and 16, recites in part: a method comprising: receiving campaign data identifying a first plurality of items; generate item attribute data based on a plurality of correspond item attributes of the first plurality of items; generating first user data based on the item attribute data for the first plurality of items, where the first user data identifies a first user that has engaged with each of the first plurality of items; obtaining user attribute data identifying at least one attribute of each of a plurality of users; determining a portion of the plurality of users based on the application of a nearest neighbor algorithm the first user data and the user attribute data; determining user-item values for each of the first plurality of items for each user of the portion of the plurality of users, wherein each user-item value identifies a relational value between the corresponding user and item; determining at least one of the first plurality of items for each user of the portion of the plurality of users based on the user-item values; and transmitting an indication of the at least one of the first plurality of items for each user of the portion of the plurality of users. These limitations set forth a concept of analyzing marketing information to provide indications of items to users, which is similar to targeting advertising, and therefore is a marketing or advertising activity. As such, the claims recite a concept which falls within one of the sub-groupings of methods of organizing human activity, and therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate any recited abstract idea into a practical application. The claims recite the additional element of a computing device, or a computer readable medium. These additional elements are recited at an extreme level of generality and are interpreted as generic computing devices which are used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. There are no further additional class of algorithms, does not apply the abstract idea in a meaningful way. Instead, this limitation only generally links the abstract idea to a class of algorithms. As such, this limitation would not integrate the abstract idea into a practical application. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to more than the abstract idea. As previously noted, the claims recite additional elements that are interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore when considered individual or as a combination, the additional elements do not amount to significantly more than the abstract idea. Therefore the independent claims are not patent eligible. 
Dependent claims 2 further narrows the abstract idea, but the claim continues to recite an abstract idea. Dependent claim 2 also recites the additional element of a neural network. Due to the high level of generality with which the network is described, this additional element is interpreted as merely requiring that the claims be implemented with a computer. As such, this additional element, both individually and in combination with the previously identified additional element, neither integrates the narrowed abstract idea into a practical application nor amounts to significantly more than the abstract idea. Dependent claims 10 further narrows the abstract idea, but the claim continues to recite an abstract idea. Dependent claim 10 also recites the additional element of a website. This additional element does not reflect any improvement to technology, does not require the use of a specific machine, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. 

The Office Action mailed 9 December 2020 explains why there is no subject matter eligibility rejection for dependent claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 8-11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0343027 A1) in view of Dai et al. (US 2016/0191639 A1).

Regarding Claim 1, 11, and 16: Cheng discloses a system comprising: a computing device (See at least [0053]) configured to:
receive campaign data identifying a first plurality of items (one or more advertisement requests ("ad requests") may be retrieved from the ad request store 230. See at least [0035]. Also: an advertisement request may include one or more targeting criteria specified by the advertiser. See at least [0028]. Also: Targeting criteria may specify a topic, which refers to a subject or a theme associated with content.  Examples of topics include everyday items such as "coffee," or "chocolate ice cream," activities such as "skating," or "hunting," or any other subject describing content. … This allows advertisers to specifically target content to users who have previously interacted with content associated with a topic or who have indicated an interest in the topic, which may increase the likelihood of the users interacting with the content targeted by the advertisers.  See at least [0030]). 
generate item attribute data based on a plurality of corresponding item attributes of the first plurality of items 
generate first user data based on the item attribute data for the first plurality of items, where the first user data identifies a first user that has engaged with each of the first plurality of items (Based on interactions with advertisements from ad requests or with content items presented to users that are stored by the social networking system 140, the social networking system 140 identifies 310 users who have interacted with advertisements from one or more ad requests associated with the topic or with content items associated with a topic.  … In some embodiments, the social networking system 140 identifies 310 users who interacted with advertisements from ad requests or with content items associated with the topic. See at least [0040]). 
obtain user attribute data identifying at least one attribute of each of a plurality of users (Also: Each user of the social networking system 140 is associated with a user profile, which is stored in the user profile store 205.  A user profile includes declarative information about the user that was explicitly shared by the user and may also include profile information inferred by the social networking system 140.  In one embodiment, a user profile includes multiple data fields, each describing one or more attributes of the corresponding social networking system user.  Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, hobbies or preferences, location and the like. See at least [0018]).
determine a portion of the plurality of users based on the first user data and the user attribute data (The social networking system 140 identifies 320 a cluster group of users associated with the topic based on the characteristics of the identified users.  As described above in conjunction with FIG. 2, a cluster group associated with the topic includes additional users having at least a threshold measure of similarity to one or more users who interacted with a content item associated with the topic or with an advertisement included in an ad request associated with the topic.  For example, the cluster group associated with the topic includes additional users having at least a threshold number or percentage of characteristics matching or similar to characteristics of users who interacted with an advertisement included in an ad request associated with the topic or with a content item associated with the topic. See at least [0041]. Also: Based on characteristics of the additional users in the cluster group, the social networking system 140 determines 330 scores for the various additional users in the cluster 
determine user-item values for each of the first plurality of items for each user of the portion of the plurality of users, wherein each user-item value identifies a relational value between the corresponding user and item (Based on characteristics of the additional users in the cluster group, the social networking system 140 determines 330 scores for the various additional users in the cluster group. … in other embodiments, the score for an additional user may provide a measure of the additional user's affinity for content associated with the topic associated with cluster group. See at least [0042]. Also: Affinity scores, or "affinities," may be computed by the social networking system 140 over time to approximate a user's interest in an object or in another user in the social networking system 140 based on the actions performed by the user. A user's affinity may be computed by the social networking system 140 over time to approximate the user's interest in an object, in a topic, or in another user in the social networking system 140 based on actions performed by the user. See at least [0026]). 
determine at least one of the first plurality of items for each user of the portion of the plurality of users based on the user-item values (the content selection module 240 ranks content items based on their associated measures of relevance and selects content items having the highest positions in the ranking or having at least a threshold position in the ranking for presentation to the user.  See at least [0033]). 
transmit an indication of the at least one of the first plurality of items for each user of the portion of the plurality of users (The selected content items or ad requests are included in a feed of content that is presented to the user. See at least [0035]). 
a non-transitory computer readable medium having instructions stored thereon ([0053]). 

Cheng does not explicitly disclose using a nearest neighbor algorithm. 
Dai teaches determining a portion of the plurality of users based on application of a nearest neighbor algorithm (The clustering module 430 clusters users 10 based on user profile records 370. In particular, 
Cheng provides a system for targeting content to users based on user clustering, upon which the claimed invention differs by the substitution of Cheng’s general clustering technique with a nearest neighbor algorithm. However, Dai demonstrates that the prior art already knew of nearest neighbor algorithms, and their use in clustering users. One of ordinary skill in the art could have trivially substituted Dai’s nearest neighbor algorithm into the clustering techniques of Cheng. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would target content to users based on user clusters generated based on comparisons with similar users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Cheng and the teachings of Dai. 

Regarding Claim 8: Cheng in view of Dai teaches the above limitations. Additionally, Cheng discloses determining the user-item values based on application of a recommender system (Based on characteristics of the additional users in the cluster group, the social networking system 140 determines 330 scores for the various additional users in the cluster group. … in other embodiments, the score for an additional user may provide a measure of the additional user's affinity for content associated with the topic associated with cluster group. See at least [0042]. Also: Affinity scores, or "affinities," may be computed by the social networking system 140 over time to approximate a user's interest in an object or in another user in the social networking system 140 based on the actions performed by the user. A user's affinity may be computed by the social networking system 140 over time to approximate the user's interest in an object, in a topic, or in another user in the social networking system 140 based on actions performed by the user. See at least [0026]. Examiner’s note: The broadest reasonable interpretation of “recommender system” includes any system which provides information regarding a user’s interest in a product. A system that determines user affinities for an item falls within this scope). 

Regarding Claim 9, 15, and 20: Cheng in view of Dai teaches the above limitations. Additionally, Cheng discloses determining a ranking of the first plurality of items for each user of the portion of the plurality of users based on the user-item values corresponding to each user; and determine a minimum number of items to advertise to each user of the portion of the plurality of users based on the first plurality of items ranked highest (Alternatively, the content selection module 240 ranks content items based on their associated measures of relevance and selects content items having the highest positions in the ranking or having at least a threshold position in the ranking for presentation to the user. See at least [0033]). 

Regarding Claim 10: Cheng in view of Dai teaches the above limitations. Additionally, Cheng discloses a second computing device configured to: receive the indication of the at least one of the first plurality of items for each user of the portion of the plurality of users; determine that a first user of the portion of the plurality of users is browsing a website; and cause the display of an image of the at least one of the first plurality of items for the first user on the website (After identifying 350 the selected additional users from . 

Claims 2-4, 7, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0343027 A1) in view of Dai et al. (US 2016/0191639 A1), and further in view of Li et al. (US 2017/0132509 A1).

Regarding Claim 2, 12, and 17: Cheng in view of Dai teaches the above limitations. Additionally, Cheng discloses receive session data identifying engagement of a second plurality of items for each of the plurality of users; determine at least one attribute value for at least one attribute of the second plurality of items for each of the plurality of the users; generate user representation data for each user of the plurality of users based on application of a model to the at least one attribute value and the user attribute data corresponding to each user of the plurality of users; and determine the portion of the plurality of users based on the user representation data (The cluster group generation module 235 may train and apply a scoring model to characteristics of additional users in the cluster group to determine the scores associated with the users in the cluster group. See at least [0032]. Also: the social networking system 140 may identify 320 additional users who interacted with content items or advertisements from ad requests having at least a threshold number or percentage of characteristics matching characteristics of content items with which the users interacted or ad requests associated with the topic and including advertisements with which the users interacted. The social networking system 140 may train and apply a model to characteristics of the users who interacted with content items associated with the topic or with advertisements included in ad requests associated with the topic, characteristics of additional users, characteristics of content items with which the users interacted or advertisements included in ad requests with which the users interacted, and/or characteristics of content items with which the user interacted or characteristics of ad requests including advertisements with which the additional users interacted to generate values associated with the additional users. Based on the values associated with additional users, the social networking system 140 identifies 320 additional users included in the cluster group. For example, additional users associated with values equaling or exceeding a threshold are identified 320 as included in the cluster group. … In some embodiments, the model includes a set of model parameters determined by training a machine learning algorithm based on characteristics of users who interacted with ad requests or content items associated with the topic. See at least [0041]). 
	However, Cheng does not explicitly disclose a neural network. 
	Li teaches generating user representation data for each user of the plurality of users based on the application of a neural network ((As shown at block 202, a user-item rating matrix, user side information, and item side information are received as inputs. The process at block 204 then jointly decomposes the user-item rating matrix and learns user latent factors and item latent factors from the user side information and item side information using a loss function (e.g., equation (1) above) that combines a matrix factorization loss function and mDA loss function. See at least [0022]. Also: Particular embodiments combine probabilistic matrix factorization (PMF) with marginalized denoising autoencoders (mDA). See at 
	Cheng and Dai suggests a system which scores users in order to target content to users using a generic machine learning model, which differs from the claimed invention by the substitution of Cheng’s generic machine learning model for a neural network. However, Li demonstrates that the prior art already knew of generating user characterizing data using neural networks. One of ordinary skill in the art could have trivially substituted Li’s neural network into the system of Cheng and Dai to generate Cheng’s user scores. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system with superior computational performance (Li, [0004]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Cheng and the teachings of Dai and Li. 

Regarding Claim 3: Cheng in view of Dai and Li teaches the above limitations. Additionally, Li teaches wherein the neural network is a stacked denoising autoencoder (The above approach can be extended to multiple hidden layers using marginalized stacked denoising autoencoders (mSDA). See at least [0041]). The motivation to combine Cheng, Dai, and Li is the same as explained under claim 2 above, and is incorporated herein.

Regarding Claim 4, 13, and 18: Cheng in view of Dai and Li teaches the above limitations. Additionally, Cheng discloses determining a common attribute of the second plurality of items for each of the plurality of users; and determine the at least one attribute value for the at least one attribute of the second plurality of items for each of the plurality of the users based on the common attribute (The cluster group generation module 235 may train and apply a scoring model to characteristics of additional users in the cluster group to determine the scores associated with the users in the cluster group. See at least [0032]. Also: the social networking system 140 may identify 320 additional users who interacted with content items or advertisements from ad requests having at least a threshold number or percentage of 

Regarding Claim 7, 14, and 19: Cheng in view of Dai teaches the above limitations. Cheng does not explicitly disclose determining the user-item values based on application of a matrix decomposition algorithm. However, Li teaches determining the user-item values based on application of a matrix decomposition algorithm (As shown at block 202, a user-item rating matrix, user side information, and item side information are received as inputs. The process at block 204 then jointly decomposes the user-item rating matrix and learns user latent factors and item latent factors from the user side information and item side information using a loss function (e.g., equation (1) above) that combines a matrix factorization loss function and mDA loss function. See at least [0022]). 
Cheng and Dai suggests a system which determines user affinities in order to target content to users using a generic machine learning model, which differs from the claimed invention by the substitution of Cheng’s generic machine learning model for a matrix decomposition technique. However, Li demonstrates that the prior art already knew of generating user-item scoring data using neural networks. One of ordinary skill in the art could have trivially substituted Li’s matrix decomposition into the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0343027 A1) in view of Dai et al. (US 2016/0191639 A1), and further in view of Li et al. (US 2017/0132509 A1), and further in view of Zhang et al. (US 10740825 B1). 

Regarding Claim 5: Cheng in view of Dai and Li teaches the above limitations. Cheng does not explicitly disclose wherein attribute values for each of the common attributes of the second plurality of items for each of the plurality of users are averaged.
However, Zhang teaches wherein attribute values for each of the common attributes of a plurality of items for each of the plurality of users are averaged (FIG. 5A is an illustration of generating a cluster embedding from user embeddings in the latent space, in accordance with an embodiment. After the clustering module 280 clusters user embeddings into clusters, the embedding module 260 generates a cluster embedding for each cluster. In one embodiment, the embedding module 260 averages all user embeddings within a cluster to generate the cluster embedding. In another embodiment, the embedding module 260 may access keyword embeddings utilized to generate the user embeddings within each cluster. The embedding module 260 may increase weighting of certain keyword embeddings which are common to all user embeddings within the cluster. In the example illustration, the clustering module 280 determines two clusters--cluster 1 510 and cluster 2 520. For each of the two clusters, the embedding module 260 averages the user embeddings included in each cluster to determine the cluster embedding 515 for cluster 1 and cluster embedding 525 for cluster 2. See at least Column 10, Lines 22-39). 
Cheng, Dai, and Li suggests a system which determines user scores in order to target content to users, upon which the claimed invention’s averaging of scores can be seen as an improvement. However, Zhang demonstrates that the prior art already knew of averaging representational scores of a user . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0343027 A1) in view of Dai et al. (US 2016/0191639 A1), and further in view of Perronnin et al. (US 2009/0271433 A1). 

Regarding Claim 6: Cheng in view of Dai teaches the above limitations. Cheng does not disclose wherein the nearest neighbor algorithm is an approximate nearest neighbor algorithm.
	However, Perronnin teaches an approximate nearest neighbor algorithm (The nonnegative sparse similarity matrix building engine 34 can use other approaches for building the nonnegative sparse similarity matrix 36. For example, to handle non-spherical clusters one can adjust the K-NN graph using a commute-time distance. That is, for each object the K nearest neighbors are computed in terms of commute time distance. Some suitable algorithms that compute approximate nearest neighbors using the commute time distance are set forth in Sarkar et al., "A Tractable Approach to Finding Closest Truncated-commute-time Neighbors in Large Graphs," 23rd Conference on Uncertainty in Artificial Intelligence (UAI), 2007. See at least [0023]). 
	Cheng and Dai suggests a system which targets users with content based on user clusters where the user clusters are generated with a nearest neighbor algorithm, which differs from the claimed invention by the substitution of Dai’s generic nearest neighbor algorithm for an approximate nearest neighbor algorithm. However, Perronnin demonstrates that the prior art already knew of using approximate nearest neighbor algorithms to cluster objects. One of ordinary skill in the art could have trivially substituted Perronnin’s approximate algorithm into the system of Cheng and Dai. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in . 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 9, 15, and 20: Applicants have amended claims 9, 15, and 20 to correct for typographical errors. 
Examiner’s Response: Applicant's amendments filed 9 March 2021 have been fully considered and they resolve the identified issues. 

Applicant’s Argument Regarding 101 Rejections of claims 1, 2, 4-20: 
Under the 2019 Guidance, the Office may establish that a claim recites an abstract idea only when claim elements recite, on their own or per se, subject matter that is either a “mathematical concept,” “certain methods of organizing human activity,” or “mental processors.” Here, and contrary to the 2019 Guidance, the Office Action fails to provide reasoning sufficient to establish the Applicant’s claims recite one of the patent-ineligible methods of organizing human activity “on their own or per se”. 
Rather than reciting the allegedly abstract idea of analyzing marketing information to provide indication of items to users, claim 1 recites the above quoted elements. 
The above quoted elements of independent claim 1 represent meaningful, unconventional limitations that, if examined properly, extend beyond mere “commercial or legal interactions,” “marketing/sales activities,” or any other “methods of organizing human activity” deemed patent-ineligible abstract ideas by the 2019 Guidance. 
Applicant refers the Examiner to “Example 37, claim 2” on page 3 of the “Subject Matter Eligibility Examples: Abstract Ideas,” issued by the Office on January 7, 2019. In the example, claim 2 was found to be eligible under Step 2B prong 1, because “the ‘determining step’ now requires action by a processor that cannot be practically applied in the mind[,and, more specifically], the claimed step of 
Unamended independent claim 1 recites, among other things, a computing device configured to “receive campaign data…,” “generate first user data…,” “obtain attribute data…,”… . These and other elements of claim 1 extend well beyond mere “analyzing marketing information to provide indications of items to users as alleged”. 
The Office Action, however, appears to improperly rely on elements that allegedly represent “well-understood, routine, conventional activity” in stating that “a generic computing device to implement an abstract idea does not integrate the abstract idea into a practical application” 
The Office Action appears to improperly rely on the analysis under Step 2A, Prong 2, in attempting to conduct the analysis under Step 2B. As such, for this reason alone, the rejection is improper. 
Claim 1 recites, among other things, computing device configured to ‘receive campaign data…’ … “ which is clearly significantly more than a mere recitation of analyzing marketing information to provide indications of items to users,” as alleged. 
The Office Action has failed to analyze the actual claim language of the dependent claims. … For example, the Office action states that claim 2 recites “the additional element of a neural network.” In fact, however, unamended claim 2 recites, among other things, “receiv[ing] session data… .”
Examiner’s Response: Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive.
Applicant’s reliance on the “on their own or per se” language appears to be relying on out of date material. MPEP 2106 does not reference this language, and the October 2019 Update states that “[t]he 2019 PEG did not change the meaning of ‘recites’” and clarifies that a claim recites an abstract idea “when the judicial exception is ‘set forth’ or ‘described’ in the claim.” 
As noted above, the 2019 PEG does not require a claim to expressly
Applicant’s argument is misplaced. It is inherent to the two step Mayo/Alice analysis that there may be additional elements beyond the abstract idea. The existence of such elements is not dispositive or relevant at Step 2A Prong One of the analysis. 
Example 37 Claim 2 was found to not be directed to a mental process because it requires steps “that cannot be practically applied in the mind.” This “cannot be practically applied” consider is specific to claims that might recite mental processes. The prior rejection clearly indicates that claims recite certain methods of organizing human activity. There is no requirement that a certain method of organizing human activity be able to be practically applied in the human mind. 
Examiner disagrees. The identified features appear to reasonably describe the abstract idea. As such, they are considered part of the abstract idea and are not additional elements to be considered under Prong Two. 
Contrary to applicant’s suggestion, the rejection relies on the 2019 PEG’s statement that “The courts have also identified examples in which a judicial exception has not been integrated into a practical application: • An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”
Applicant provides no basis for why the Step 2B analysis must be totally independent from the Step 2A Prong Two analysis. 
Applicant’s argument is conclusory and unpersuasive. Further, Examiner notes that applicant’s “clearly significantly more than a mere recitation of [the abstract idea]” argument would appear to reverse the decision in Ultramercial Inc. v. Hulu LLC where extensive limitations were found to be directed to the abstract idea ““that one can use [an] advertisement as an exchange or currency.”
Applicant’s argument neglects the totality of the analysis of the dependent claims. The rejection specifically states: “Dependent claims 2 further narrows the abstract idea, but the claim continues to recite an abstract idea. Dependent claim 2 also recites the additional element of a neural network.” The limitations identified by applicant are how dependent claim further narrowed the abstract idea. Each independent claim was considered separately as required under current eligibility guidance. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 8-11, 15, 16, and 20: The claimed subject matter includes generating item attribute data based on a plurality of corresponding item attributes of the first plurality of items identified by the campaign data. In other words, the item attribute data is not identified for any particular user, but instead is generated based on a plurality of corresponding item attributes of the plurality of items. The cited portions of Dai are not alleged to, nor appear to, cure these deficiencies of Cheng. 
Examiner’s Response: Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. As explained in the rejection above, Cheng discloses the identified limitations. Note that the specification does not define the meaning of “item attribute data” or “item attribute.” The plain and ordinary meaning of an “item attribute” includes any characteristic or property of an item. This term is exceptionally broad in scope and includes the property of having been interacted with by a particular user. As such, Cheng’s logging of user interactions with advertisements, which are not done for any particular user, reasonably reads on generating item attribute data.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the Office Action mailed 9 December 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-03-12